Title: To George Washington from Timothy Pickering, 14 January 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh Jany 14. 1781. P.M.
                        
                        This moment has been handed to me the inclosed copy of General Heath’s "Garrison orders" issued at West
                            Point, apparently with a design to regulate the public issues at Fishkill; but which, if carried into execution, will
                            unhinge all public business there, & go near to dissolve my department in the state. They were issued, I am
                            warranted to say, at the instigation of Colo. Hazen, whose overbearing disposition aimed at the absolute controul of every
                            transaction at that post. On the 20th of December he issued the extraordinary orders of which a copy is inclosed; calling
                            them, to give colour to his assumed authority, "garrison orders." I expressly forbad the officers in my department paying
                            any regard to them. After some time he obtained a letter from Genl Heath directing him to call on the different
                            departments for returns of all their issues. On both these occasions I conversed with Colo. Hazen, and endeavoured to
                            convince him that his demands were improper; and when at Fishkill last week thought I had settled the affair: for he
                            complained that in the issues of Provisions injustice was done to his regt & that his sole object was to redress
                            that grievance. To put an end to the difficulty I proposed that when the full rations of provisions, particularly rum
                            & flour which were sometimes deficient (the former generally) could not be obtained, an equitable division should
                            be agreed on between him & the principal of my department at the post, according to which the Commissary should
                            make his issues. With this he said he was content. But I now find he is not to be satisfied with the exercise of his
                            proper rights; and at length by his persevering importunity, has induced Genl Heath to gratify his wishes to a certain
                            degree, by issuing the orders of the 13th inst. before mentioned.
                        I would not trouble your Excellency (at this time especially) with the foregoing detail, if I imagined an
                            application to Genl Heath would remove the difficulty: but he has entertained a mistaken principle in the case. He
                            reprobated Colo. Hazen’s orders, telling him he had no right to interfere with the great
                            branches of the staff departments; but that the subordinate officers, the issuers of public supplies he had a right
                            to controul.
                        General Heath’s mistake (for I am clear that it is one) arises from his confounding a civil with a military
                            post. Were Fishkill a mere place of arms and a garrison posted there for its defence, the commanding
                            officer ought undoubtedly to regulate & control the distribution of every species of stores: for he would be
                            answerable for its safety; and the security of such a post depends on its supplies of provisions &c. In like
                            manner when an issuing officer is appointed merely to serve a military corps, he must be subject to the controul of its
                            commanding officer. But issuing officers at Fishkill stand on very different ground. ’Tis a magazine for stores of every
                            kind—a great thorough fare for passing troops & a variety of persons in the public service. The supply of Colo.
                            Hazen’s regiment is accidental. It is not necessary for the security of the place. A captain’s guard would perform all the
                                military duties of the post.
                        It has happened very unfortunately that during this whole time Colo. Hughes has been absent, being engaged at
                            Albany & that neighbourhood in business of great public importance. Had he been present Genl Heath would hardly
                            have thought of requiring the deputy quarter master of the state to carry his provision return to be countersigned by
                            Colo. Hazen or perhaps one of his captains. Yet the present general order makes no exception. But if it be not revoked, I
                            am certain that Colo. Hughes on his return will instantly resign. This his assistant and subordinate officers are now
                            ready to do, & his large collection of excellent artificers, who are essential to the department, will immediately
                            leave off working & disperse.
                        Genl Heath too must have forgotten that by the plan for the Commissary’s department, the quarter-master
                            general, his deputies or assistants (besides a variety of other public persons) are impowered to give orders for the
                            issues of provisions. I beg leave to inclose a copy of the paragraph referred to. Genl Heath’s orders operate as a repeal
                            of this act of Congress.
                        I speak with confidence on this subject, because Colo. Hazen’s conduct has occasioned my repeatedly revolving
                            it in my mind; & the more I have considered it, the more I have been confirmed that my sentiments concerning it
                            were just. If I am mistaken, your Excellency will correct me. I request you will indulge me with your interference to
                            prevent the mischiefs which otherwise will immediately take place. I have the honour to be, with the greatest respect your
                            Excellency’s most obedt servant
                        
                            Tim: Pickering Q.M.G.

                        
                     Enclosure
                                                
                            
                                Garrison Orders
                                Post at Fishkill Decemr 20th 1780
                            


                            Complaints having been made to Colo. Hazen, of sundry partial supplies of provisions, Rum &
                                Forage, by the issuing Commissaries of those departments at this post.
                            That an unequal distribution of Quarters, are allowed by the Quarter Master General, his assistant and
                                Barrack Master, and that many other abuses have crept into the several public departments, at this place.
                            It therefore becomes the indispensible duty of the Commanding officer of this post, not only to examine
                                into the nature and Grounds of those complaints; and any public Grievances, but as far as may be in his power to
                                provide a Remedy, and if possible to prevent such injuries, and causes of future complaints or jealousies amongst the
                                troops, and people employed in the service of the United States at this Post, and its dependencies, more especially at
                                the present exigencies of public affairs, in every Branch or department, requires the greatest Oconomy and most
                                pointed attention in all officers of every Rank, and denomination, to the general Interest of America.
                            Colonel Hazen has therefore thought fit, on this occasion to order that weekley returns from the Head of
                                all and every department of this post and its dependencies, be made to him, or the Commanding officer of this post, on
                                every monday at 10 oClock in the forenoon, containing all and every of their several & respective Matters or
                                business in Charge Viz.
                            The Physician or Surgeon at this post, will make a return of the sick in the Hospital, or discharged from
                                it, in the course of the week proceeding—The acting quarter master general, of all the public Horses and teams, of any
                                kind fed; and employed at this place, as well as the service on which they are employed, and of all private impressed
                                teams, that may be employed at this post & its dependencies, as well as in genl all other public
                                expences attending his department at this place.
                            The several Commanding officers of Artificers will make returns of the men under their care and Command, how and where they are employed, and the work done by them.
                            The Barrack master of all the public business by whom occupied, and the quantity of wood by him Issued at
                                this post.
                            The Issuing Commissary of Provisions of all the provisions received
                                by him, from whom, how applied, or to whom Issued, & by whose order.
                            The Issuing Commissary of Forage of all the forage which he may receive, from whom, now applied, or to
                                whom Issued & by whose order.
                            Great punctuality, and a necessary accuracy is expected in all these Returns.
                            
                                Moses Hazen, Colo. Commdr
                            
                        
                        
                     Enclosure
                                                
                            
                                Garrison OrdersWest point January 13th 1781
                            
                            All provision Returns at Fish Kill are to be presented to Colonel Hazen, or in his absence to the senior
                                officer at that place, to be countersigned, or an order given thereon, and no provisions are to be Issued otherwise,
                                the same mode is to be observed in the Issuing of forage, Fuel, and other public Stores.
                            The Issuing Commissary at Fish Kill Landing, will present once a week, to Colonel Hazen, or the senior
                                officer, at Fish Kill, an Account of the provisions & stores, Issued by him, to whom & by whose
                                orders.
                            Extract from an Act of Congress of the 10th of June 1777
                            "That no provision be issued to any person but by the written Order of the Commander in Chief, the
                                Commander of any Department, the Quarter Master General, any of his Deputies or Assistants, the Commanding Officer of
                                a Post, describing the person in whose favor such order shall be given; or upon a Return signed by the Commanding
                                Officer of a Corps or Detachment thereof, whether Commissioned, or nonCommissioned, or by the Regimental Quarter
                                Master."
                        
                        
                    